The Court
(nem. con.) gave the instruction prayed by Mr. Marbury. And further, (Thruston, J., contra.) at the prayer of the plaintiffs, instructed the jury, in substance, that, if they find, from the evidence, that when the amount of the loan was so paid by Oliver, to the Browns, and the assignment was taken, it was not intended thereby to extinguish the debt, but that the same should be assigned by the said Browns to the said Oliver, and was, in consideration of such payment, so assigned, the plaintiffs had a right to bring this action, for the use of the said Oliver, in the manner it is brought.
Verdict for the plaintiff for $1,500 and interest.